Mb. Presiding Justice Waterman delivered the opinion oe the Court. The Supreme Court of this State in the case of Healey v. Mutual Accident Insurance Association, 133 Ill. 556, declared it to be the law that in construing a policy of accident insurance upon a suit brought by the beneficiary therein named against the company by which the policy was issued, death caused by the accidental taking of an overdose of chloral is a case of death resulting from external and violent means. Such being, it is conceded, thus the established law of this State, it is insisted that in such a suit against such a company, the words This insurance does not cover death resulting from taking poison ” are to be held as including the accidental, unintentional taking of poison. To the Supreme Court of this State is committed the power to declare what the law is. Dicere non dare. Whatever opinion this court may have entertained it must conform its judgments to the rule announced by the judicial tribunal of last resort. A reference to the case above referred to clearly shows that the court had in mind and passed upon the contention now made by appellant. The certificate of insurance considered in that case contained the following: “Provided, always, that benefits under this certificate shall not extend to any death or disability which may have been caused wholly or in part by the taking of poison.” The brief of counsel for appellants there presented contained the following: “ Third. The taking of poison within the meaning of the policy does not refer to or include an accidental death from taking or swallowing a deadly drug or poison.” The court, as a reading of the facts shows, had its attention called to the clause in the policy respecting death from the taking of poison; indeed, in this regard, the language of the certificate in that case is substantially.like that of the policy in the one at bar. It is impossible to. say that in the Healey case the language there under consideration did not refer to or cover the case of an accidental taking of poison (chloral), and that in the present case the words made use of do exempt death caused by the accidental taking of poison (carbolic acid). The decision in Paul v. Travelers Ins. Co., 112 N. Y. 472, and that of Healey v. Mutual Accident Association are based upon the rule that policies of this kind are to be liberally construed in favor of the insured. Acting upon this the Court of Appeals of the State of Hew York held that death resulting from the accidental inhaling of illuminating gas was caused by external and violent means. The room being filled with gas, it is easy to perceive the force of the reasoning that death was caused by “ external ” means, it being similar to death by drowning. It is more difficult to understand wherein the death was caused by “ violent means,” within any lexicographical or ordinary understanding or application of the term “ violent.” If death, resulting from the accidental taking of an overdose of chloral is, as is established in this State, death resulting from “ external and violent means,” it is clear by the law in the same obedience to the aforementioned rule of construction, death from the taking of poison includes only intentional taking. The rule long since established in cases of suicide is analogous. The taking of his own life by an insane man has often been held not to be within an exemption from liability in case of suicide; because in an insane person the intent is legally wanting. New Home Life Ass’n of Illinois v. Hagler et al., 29 Ill. App. 437. There was certainly evidence warranting the finding of the court that the death was accidental. The judgment of the Circuit Court is affirmed.